Exhibit 10.2

TXU DEFERRED AND INCENTIVE COMPENSATION PLAN

(As amended and restated effective January 1, 2005)

Section 1. Purpose

1.1 Purpose. The TXU Deferred and Incentive Compensation Plan (the “Plan”) was
established, effective July 1, 1987, was amended and restated effective May 12,
2000 and August 17, 2001, and is hereby amended and restated effective
January 1, 2005 in order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended. The purpose of the Plan is to focus
the attention of Eligible Employees on the long-term performance of TXU’s
consolidated operations by relating rewards to the Company’s long-range success,
and to tie Eligible Employees’ rewards to stock performance. The Plan also is
designed to retain and motivate employees and to recognize the contributions of
such employees to the Company. The Plan is designed as an unfunded arrangement
maintained “primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” as determined under
the provisions of Section 201(2) of the Employee Retirement Income Security Act
of 1974.

Section 2. Definitions

2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meanings set forth below:

 

  (a) “Applicable Employee Remuneration” means applicable employee remuneration
as that term is defined in Section 162(m), or any successor provision, of the
Internal Revenue Code.

 

  (b) “Beneficiary” means the person or persons named by the Participant as the
recipient(s) of any distribution remaining to be paid to the Participant under
the Plan upon the Participant’s death.

 

  (c) “Board of Directors” means the Board of Directors of the Company.

 

  (d) “Business Unit” means a subsidiary, division or operating unit of the
Company designated by the Chief Executive of the Company which will focus on its
own unique products, services and markets.

 

  (e) “Change in Control” means the occurrence of any one or more of the
following events:

 

  (i)

individuals who, on May 20, 2005, constitute the Board of Directors (the
“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to May 20, 2005 whose election or nomination for election
was approved by a vote of at least two-thirds of the



--------------------------------------------------------------------------------

 

Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

  (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any entity a majority of the voting securities or other voting
interests of which are owned, directly or indirectly, by the Company
(“Subsidiary”), (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below), (E) with
respect to any Eligible Executive, pursuant to any acquisition by such Eligible
Executive or any group of persons including such Eligible Executive (or any
entity controlled by such Eligible Executive or controlled by any group of
persons including such Eligible Executive); or (F) a transaction (other than one
described in paragraph (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(F) does not constitute a Change in Control under this paragraph (ii);

 

  (iii)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s shareholders other than approval
required solely by Article XI of the Company’s articles of incorporation,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such

 

- 2 -



--------------------------------------------------------------------------------

 

Business Combination: (A) more than 50% of the total voting power of (x) the
corporation or other entity resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
or other entity that, directly or indirectly, has beneficial ownership of at
least 95% of the voting securities eligible to elect directors (or persons
performing similar functions) of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by voting securities into which such Company Voting Securities were
converted or for which such Company Voting Securities were exchanged pursuant to
such Business Combination), and such voting power of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) among the holders
thereof is held in substantially the same proportion as the voting power of such
Company Voting Securities held by the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation, as the case may be, or any Subsidiary thereof), is or
becomes the beneficial owner, directly or indirectly, of 25% or more of the
total voting power of the outstanding voting securities eligible to elect
directors (or persons performing similar functions) of the Parent Corporation
(or, if there is no Parent Corporation, the Surviving Corporation) and (C) at
least a majority of the members of the board of directors (or similar governing
body) of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination or, if any
director was elected after such time but prior to the consummation of such
Business Combination, such director was elected to fill a vacancy on the Board
created in the ordinary course and qualifies as an Incumbent Director (any
Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

  (iv) the consummation of a complete liquidation or dissolution of the Company
required to be approved by the Company’s shareholders or a sale of all or
substantially all of the assets of the Company and its Subsidiaries, considered
as a whole.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting

 

- 3 -



--------------------------------------------------------------------------------

Securities as a result of the acquisition of Company Voting Securities by the
Company which reduces the number of Company Voting Securities outstanding;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, a Change in Control of the Company shall then occur.

 

  (f) “Chief Executive” means the Chief Executive of the Company.

 

  (g) “Committee” means the Organization and Compensation Committee of the Board
of Directors.

 

  (h) “Company” means TXU Corp., its successors and assigns.

 

  (i) “Disability” means a medically determinable physical or mental impairment
that can be expected to last for a continuous period of not less than 12 months,
as a result of which the Participant is entitled to receive, and has been
receiving for a period of not less than three months, income replacement
benefits under one or more welfare plans of the Company.

 

  (j) “Eligible Employee” means an individual who is elected as a corporate
officer of a Participating Employer with a title of vice president or above.

 

  (k) “Matching Award” means the Company matching award provided for in
Section 5.1 hereof.

 

  (l) “Maturity Period” means the period described in Section 5.3 hereof.

 

  (m) “Participant” means an Eligible Employee who elects to participate in the
Plan and whose account(s) has not been completely distributed.

 

  (n) “Participating Employer” means the Company and each of its subsidiaries,
affiliates or Business Units which are approved by the Committee for
participation in this Plan. The Participating Employers, as of the date of this
restatement of the Plan, are listed on Exhibit “A” attached hereto.
Participation in the Plan by additional Participating Employers will commence as
of the date established by the Committee.

 

  (o) “Performance Unit” means a measure of participation under the Plan having
a value equal to the value of a share of common stock of the Company, as
determined by the value of such stock in the Trust.

 

  (p) “Plan Administrator” means the person(s) or entities appointed to assist
the Committee in carrying out the operations of the Plan.

 

  (q)

“Plan Year” means, with respect to Plan Years beginning on or prior to July 1,
2001, the twelve-month period beginning July 1 and ending June

 

- 4 -



--------------------------------------------------------------------------------

 

30; provided that beginning April 1, 2002, Plan Year shall mean the twelve-month
period beginning April 1 and ending March 31. A special transition rule shall
apply for the Plan Years beginning July 1, 2001 and April 1, 2002, as described
in Section 4.2 herein.

 

  (r) “Retirement” means retirement from a Participating Employer upon attaining
age 65, or as early as attaining age 55 with at least 15 years of Accredited
Service (as defined under the TXU Retirement Plan, or a successor plan).

 

  (s) “Salary” means the annual base salary rate in effect on the first day of:
(i) June immediately preceding the applicable Plan Year for Plan Years beginning
on or before July 1, 2001, and (ii) March for Plan Years beginning on or after
April 1, 2002; in any case without reduction for any Salary deferred in the
prior Plan Year.

 

  (t) “Stock” means common stock of the Company.

 

  (u) “Trust” means the irrevocable grantor trust established by the Company to
purchase, hold, and sell shares of Stock so as to establish the number and value
of Performance Units allocable to Participants’ Accounts and from which benefits
under the Plan will be paid.

Section 3. Deferral Participation and Percentage

3.1 Participation. All Eligible Employees may elect to defer a percentage of
Salary (in 1 percent increments) not to exceed the maximum percentage determined
by the Committee for a Plan Year.

3.2 Percentage. The Committee will determine, in its sole discretion, the
maximum percentage of Salary, if any, which may be deferred by a Participant in
any Plan Year. Such percentage may not exceed 15 percent of Salary.

3.3 Freezing of Plan. No deferrals to this Plan shall be permitted on or after
April 1, 2005.

Section 4. Election to Defer

4.1 Salary Deferral Election. An Eligible Employee may elect irrevocably, by
written notice to the Plan Administrator in the manner prescribed by the Plan
Administrator, to defer a percentage of Salary during such Plan Year. Such
election must be made prior to the beginning of the Plan Year to which such
election relates.

4.2 Special Transition Rule for Plan Years Beginning July 1, 2001 and April 1,
2002. The following special transition rule shall apply for the Plan Years
beginning July 1, 2001 and April 1, 2002. The Plan Year beginning July 1, 2001
shall continue for the full twelve-month period ending June 30, 2002, and
deferral elections for such Plan Year shall continue in effect through its
expiration on June 30, 2002. For the period beginning April 1, 2002 through
June 30,

 

- 5 -



--------------------------------------------------------------------------------

2002, the Plan Year beginning July 1, 2001 shall run concurrently with the Plan
Year beginning April 1, 2002, and, during such period, Eligible Employees may
elect to participate concurrently under both the Plan Year beginning July 1,
2001 and the Plan Year beginning April 1, 2002. Alternatively, Eligible
Employees may choose to have their deferral elections for the Plan Year
beginning April 1, 2002, begin on July 1, 2002, and end on March 31, 2003. The
elections with respect to such transition rule shall be made at the time
elections are made with respect to the Plan Year beginning April 1, 2002.

4.3 Salary Reductions. Salary deferred under the Plan will be ratably deducted
in each pay period in the Plan Year.

Section 5. Company Matching Awards and Incentive Awards

5.1 Matching Award. A Matching Award shall be credited to each Participant’s
account by the Company in an amount equal to 150 percent of the amount deferred
by the Participant. Such Matching Award shall be deemed to occur on the first
day of the Plan Year.

5.2 Incentive Award. Under the terms of the Annual Incentive Plan (“AIP”), for
Plan Years beginning on or before July 1, 2001, an Eligible Employee may have
received an Incentive Award (“Incentive Award”) which was treated as an
Incentive Award under this Plan. The effective date of contribution for any such
Incentive Award was the first day of the Plan Year.

5.3 Maturity Periods. Salary deferrals and Matching Awards, subject to the
Extended Maturity Period Provision in Section 5.4 below, shall have a Maturity
Period of five years. Incentive Awards, subject to the Extended Maturity Period
and Transition Provisions below, shall have a Maturity Period of three years.
The Maturity Period shall begin on the first day of the Plan Year in which the
Salary deferral, Matching Award, or Incentive Award is made. Notwithstanding the
foregoing, any Maturity Period shall end on the date of death, Disability, or
termination of employment for reasons other than Retirement. Anything contained
herein to the contrary notwithstanding, deferred amounts and Matching Awards as
of July 1, 1987, shall mature on June 30, 1990. Anything contained herein to the
contrary notwithstanding, the Maturity Period for the deferred amounts and
Matching Awards for the Plan Year July 1, 1989, through June 30, 1990, and the
Plan Year July 1, 1991, through June 30, 1992, shall end on November 30, 1992.

5.4 Extended Maturity Period Provision. To the extent that the amounts otherwise
maturing under the Plan combined with the Eligible Employee’s other remuneration
exceeds the Applicable Employee Remuneration for such year, the Maturity Period
for such excess amount shall end on the Eligible Employee’s date of Retirement
or such earlier date as of which such amounts, or any part thereof, combined
with other remuneration does not exceed the Applicable Employee Remuneration for
such year.

Section 6. Participant Accounts

6.1 Separate Accounts. The Plan Administrator shall establish and maintain an
individual account for Salary deferrals elected by each Participant and the
Matching Awards for each Plan Year. The account shall be credited as of the
first day of the Plan Year with the amount of Salary to be deferred during the
Plan Year and the related Matching Award. An

 

- 6 -



--------------------------------------------------------------------------------

Incentive Award, if any, shall be credited to a separate account for the
Participant as of the first day of the Plan Year.

6.2 Performance Units. Any and all amounts credited to a Participant’s account
shall be converted into Performance Units as of the applicable date. After
notification of the number of shares acquired by the Trust with the aggregate
credits to Participants, as provided in Section 7.2, the Plan Administrator will
allocate an equal number of Performance Units, including fractional units, to
individual accounts based on the percentage relationship of each Participant’s
credits to the total of such credits for all Participants.

6.3 Dividend Equivalent Credits. Additional Performance Units shall be credited
to a Participant’s account as Dividend Equivalent Credits. Such amount shall be
determined by multiplying the Performance Units recorded in a Participant’s
account by the amount of any regular or special cash dividend declared on each
share of the Stock and dividing the product by the amount paid by the Trust for
a share of Stock with the dividend amounts.

6.4 Date of Credit. Dividend Equivalent Credits shall be credited to a
Participant’s account as of the same date as the cash dividend on the Stock is
paid to shareholders. No such credit shall be made with respect to any dividend
paid after a Participant’s Termination Date or after any date of termination of
the Plan, even though the record date is prior thereto.

6.5 Unsecured Interest. All Performance Units credited to the account of each
Participant shall be for record purposes only. No Participant or Beneficiary
shall have any security interest whatsoever in any assets of the Company. To the
extent that any person acquires a right to receive payments under the Plan, such
right shall not be secured or represented by any issued Stock or common stock to
be issued.

Section 7. Investment and Funding

7.1 Grantor Trust. The benefits to be derived by Participants in the Plan will
be funded through the Trust; provided, however, any Stock, cash, or other
property held in the Trust that was contributed by the Company shall at all
times be subject to the claims of general creditors of the Company.

7.2 Funding of Trust. Upon determination of the total credits to Participants’
accounts for a Plan Year, the Company shall promptly provide the Trust with
resources in the aggregate of such amounts. The Trustee will, within ten
(10) business days, invest such aggregate amounts in shares of Stock and
promptly notify the Plan Administrator of the number of shares so acquired. The
Trustee will use any cash dividends received on Stock held in the Trust to buy
additional shares of the Stock and promptly notify the Plan Administrator of the
number of shares so acquired.

7.3 Distributions from Trust. The Trustee, upon notification from the Plan
Administrator, will make the distributions of matured benefits to Participants
or their Beneficiaries, or the deferral under the SDP of otherwise maturing
amounts, as provided in the Plan. If Trust assets are insufficient to pay the
amount of a matured benefit, the Company will pay such deficiency directly to
the Participant or Beneficiary. Any assets held in the Trust which

 

- 7 -



--------------------------------------------------------------------------------

the Trustee determines to be in excess of those required to pay the benefits
when due to Participants may be returned to the Company.

7.4 Voting of Stock Held in Trust. Stock held in the Trust shall be voted by the
Trustee in its discretion.

Section 8. Distribution of Account Values

8.1 Value of a Participant’s Account. The value of a Participant’s account will
equal the net proceeds received by the Trust from the sale of shares equal in
number to the number of Performance Units representing the Participant’s
deferred amount and Matching Award, or Incentive Award applicable to the
designated Maturity Period, together with all Dividend Equivalent Credits earned
thereon. In no event shall the Participant’s account be deemed to have a cash
value which is less than the sum of the Participant’s deferred amount together
with a 6 percent per annum (compounded annually) interest equivalent thereon.

8.2 Form and Timing of Distribution. The value of a Participant’s account at
maturity shall be determined as provided in Subsection 8.1. The value of the
Participant’s account at maturity shall be paid in cash. Payment shall be made
as soon as practicable, but in no event later than thirty (30) days following
maturity of the Participant’s account. No interest shall accrue or be paid from
date of maturity to date of payment on such amounts.

Section 9. Termination of Employment

9.1 Termination of Employment Due to Death or Disability. In the event a
Participant’s employment is terminated by reason of death or Disability, all
amounts credited to his account, except as provided in Subsection 9.4, shall
mature upon such termination. The Participant or his Beneficiary shall then
receive, as soon as practicable after the date of death or Disability, a
distribution of the Participant’s account based on the value of his account as
provided in Subsection 8.1.

9.2 Termination of Employment Due to Retirement. In the event a Participant’s
employment is terminated by reason of Retirement, the Participant shall receive
a distribution of his account, except as provided in Subsection 9.4, at the end
of the applicable Maturity Period.

9.3 Termination of Employment for Reasons Other Than Death, Disability, or
Retirement. In the event a Participant’s employment is terminated for any reason
other than death, Disability, or Retirement, all rights whatsoever to any
Performance Units for Maturity Periods not yet completed and any Dividend
Equivalent Credits thereon shall be forfeited; provided, however, that the
Participant shall be fully vested in any amounts deferred by him, together with
a 6 percent per annum (compounded annually) interest equivalent thereon, and
entitled to receive a distribution in such amount as soon as practicable, but in
no event later than thirty (30) days following termination of employment. No
interest shall be paid on such amounts for any period after the date of
termination. The Committee shall be the sole judge with respect to such reasons
for termination.

9.4 Termination of Employment Prior to the End of the Plan Year. In the event a
Participant’s employment is terminated prior to the end of the Plan Year due to
the Participant’s

 

- 8 -



--------------------------------------------------------------------------------

death, Disability or Retirement, the deferred amount, Matching Award, and
Dividend Equivalent Credits relating to such Plan Year will be recomputed as of
the date of termination of employment. The value of the recomputed account shall
be an amount equal to the product of the value of the Performance Units at the
date of termination credited to the Participant’s account multiplied by a
fraction, the numerator of which is the actual Salary reduction for the portion
of the Plan Year preceding termination, and the denominator of which is the
total Salary reduction elected for the entire Plan Year. This Subsection will
not apply if such termination is by reason of Retirement and the Participant
elected to accelerate the balance of Salary reductions in such an event on the
notice required by Subsection 4.1.

9.5 Delay of Certain Payments. Any amount that becomes payable under Section 9.3
to a Participant who is a “specified employee” (within the meaning of Code
section 409A and the regulations issued thereunder) shall not be made prior to
the date that is 6 months following such Participant’s “separation from service”
(within the meaning of Code section 409A and the regulations issued thereunder).
This Section 9.5 shall not apply if, at the time of such Participant’s
separation from service, no stock of the Company or of Participant’s employer is
publicly traded on an established securities market or otherwise.

Section 10. Nontransferability

10.1 Nontransferability. In no event shall the Company make any distribution or
payment under this Plan to any assignee or creditor of a Participant or a
Beneficiary. Prior to the time of a distribution or payment hereunder, a
Participant or a Beneficiary shall have no rights by way of anticipation or
otherwise to assign or otherwise dispose of any interest under this Plan.

Section 11. Designation of Beneficiaries

11.1 Specified Beneficiary. A Participant shall designate a Beneficiary or
Beneficiaries who, upon the Participant’s death, are to receive the amounts that
otherwise would have been paid to the Participant. All Beneficiary designations
shall be in writing and signed by the Participant, and shall be effective only
if and when delivered to the Plan Administrator during the lifetime of the
Participant. A Participant may, from time to time during his lifetime, change
his Beneficiary or Beneficiaries by a signed, written instrument delivered to
the Plan Administrator. The payment of amounts shall be in accordance with the
last unrevoked written designation of the Beneficiary that has been signed and
so delivered.

11.2 Estate as Beneficiary. If a Participant designates a Beneficiary without
providing in the designation that the Beneficiary must be living at the time of
each distribution, the designation shall vest in the Beneficiary all of the
distributions whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate. In the event a Participant shall not designate a
Beneficiary or Beneficiaries, or if for any reason such designation shall be
ineffective, in whole or in part, as determined solely in the discretion of the
Plan Administrator, the distribution that otherwise would have been paid to such
Participant shall be paid to the Participant’s estate and in such event the term
“Beneficiary” shall include the Participant’s estate.

 

- 9 -



--------------------------------------------------------------------------------

Section 12. Rights of Participants

12.1 Employment. All Participants understand that they are employees at will.
Therefore, nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate, for any reason, any Participant’s employment
at any time, nor confer upon a Participant any right to continue in the employ
of the Company.

Section 13. Administration

13.1 Administration. The Committee shall be responsible for the administration
of the Plan. The Committee is authorized to interpret the Plan, to prescribe,
amend, and rescind rules and regulations relating to the Plan, provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company, and to make all other determinations necessary or advisable for
the administration of the Plan. The determination of the Committee,
interpretation or other action made or taken pursuant to the provisions of the
Plan, shall be final, binding and conclusive for all purposes and upon all
persons whomsoever. The Committee shall appoint a Plan Administrator to assist
in carrying out the operations of the Plan.

13.2 Annual Reports. The Plan Administrator shall render annually a written
report to each Participant, which shall set forth, at a minimum, the
Participant’s Account balances as of the end of the most recent Plan Year.

13.3 Costs. Participants shall bear costs equal to the costs incurred by the
Trust related to the purchase and sale of stock by the Trust. The Company shall
pay all other costs of the Plan and the Trust.

Section 14. Amendment or Termination of the Plan

14.1 Amendment or Termination of the Plan. The Board of Directors may amend,
terminate, or suspend the Plan at any time. Any such amendment, termination, or
suspension of the Plan shall be effective on such date as the Board of Directors
may determine. An amendment or modification of the Plan may affect Participants
at the time thereof as well as future Participants, but no amendment or
modification of the Plan for any reason may diminish any Participant’s account
as of the effective date thereof. Following Plan termination, no additional
deferrals shall be permitted, but all amounts previously credited to a
Participant’s account shall mature at such time as otherwise applicable under
the Plan.

Section 15. Corporate Changes

15.1 Dissolution. Notwithstanding any provision herein to the contrary, upon a
dissolution of the Company in a transaction that is taxable under Code section
331, the Performance Units credited to a Participant’s account shall be
converted to a cash equivalent as of the day preceding the date of dissolution
or liquidation, using the method set forth in Subsection 8.1. The Company shall
cause such amount to be paid in cash in a lump sum to the Participant, or his
Beneficiary, as soon as practicable, but in no event later than thirty
(30) days, following the date of dissolution, and the Plan shall thereupon
terminate.

15.2 Change in Control. Notwithstanding anything in this Plan to the contrary,
in the event of a Change in Control, the forfeiture provisions set forth in
Section 9.3 and the provisions set forth in Section 9.4 relating to the
recomputation of a Participant’s Accounts upon a

 

- 10 -



--------------------------------------------------------------------------------

termination of employment or termination of the Plan prior to the end of a Plan
Year, shall no longer apply such that, upon distribution of a Participant’s
Account, such Participant shall be entitled to the full value of all Performance
Units being distributed in connection with such distribution without any
forfeiture or recomputation of any kind. All such amounts shall be paid as of
the date they would otherwise have matured under the terms of this Plan.

Section 16. Requirements of Law

16.1 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Texas.

Section 17. Withholding Taxes

17.1 Withholding Taxes. The Company shall have the right to deduct from all cash
payments under the Plan or from a Participant’s compensation an amount necessary
to satisfy any Federal, state, or local withholding tax requirements.

EXECUTED February 16, 2006, to be effective as of January 1, 2005.

 

TXU CORP.

By:

  /S/ RIZ CHAND  

Riz Chand

Senior Vice President - Human Resources

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT “A”

PARTICIPATING EMPLOYERS

AS OF JANUARY 1, 2005

TXU Corp. and each of its direct and

indirect subsidiaries

 

- 12 -